                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      5:19-cv-1449-JGB                                      Date: August 26, 2019
 Title: Derrick James Butler v. United States



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                         Not Reported
               Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): Order to Show Cause Why Petition Should Not Be
                           Dismissed for Failure to Name Proper Respondent

        On August 5, 2019, Petitioner filed a Petition for Writ of Habeas Corpus by a Person
in State Custody under 28 U.S.C. § 2254. Petitioner has failed to name a proper respondent on
page 1 of the petition.

        A habeas petition filed pursuant to 28 U.S.C. § 2254 by a petitioner who is currently in
custody under a state court judgment must name as respondent the state officer who has custody
of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); 28 U.S.C. § 2242; Rule 2(a)
of the Rules Governing Section 2254 Cases in the United States District Courts (“If the
petitioner is currently in custody under a state-court judgment, the petition must name as
respondent the state officer who has custody.”). “The default rule is that the proper
respondent is the warden of the facility where the prisoner is being held . . . .” Rumsfeld,
542 U.S. at 435; Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.
1994) (as amended May 18, 1994) (the proper respondent to the habeas petition is
“typically . . . the warden of the facility in which the petitioner is incarcerated”). The
Ninth Circuit has held that the “[f]ailure to name the correct respondent destroys personal
jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended
May 8, 1996).

        Although it appears that Petitioner is currently incarcerated at the Centinela State
Prison in Imperial, California, he does not name the warden of that institution as the
respondent. Rather, Petitioner names the United States of America. (Pet. at 1.)

 Page 1 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
       Accordingly, the Court hereby issues an ORDER TO SHOW CAUSE why the petition
should not be dismissed for failure to name a proper respondent. Petitioner is ordered to file with
the Court a written response to the Order to Show Cause on or before September 26, 2019.

        In his response to the Order to Show Cause, Petitioner may set forth any reasons he
wishes to argue against the dismissal of the action. Alternatively, Petitioner may file a response in
which he identifies the name of a proper respondent, that is the name of the warden of the facility
where Petitioner is being held, and requests the Court to deem the petition amended to name the
person he identifies as the respondent. Fed. R. Civ. P. 15. Whichever option Petitioner selects,
Petitioner must file and serve the responding document no later than September 26, 2019.


The Court warns Petitioner that failure to timely file and serve a response as directed in
this Order will result in a recommendation that this action be dismissed without prejudice
for failure to name a proper respondent, for failure to prosecute, and/or for failure to obey
court orders.

IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk DC
